FILED
                              NOT FOR PUBLICATION                           AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JORGE PEREZ TOLENTINO; BEATRIZ                    No. 11-72514
ARAUZA PEREZ,
                                                  Agency Nos.        A075-725-871
               Petitioners,                                          A075-725-872

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Jorge Perez Tolentino and Beatriz Arauza Perez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings based on ineffective




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions

of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where they failed to establish prejudice arising from the alleged ineffective

assistance by their former counsel. See id. at 793-94 (“[P]rejudice results when the

performance of counsel was so inadequate that it may have affected the outcome of

the proceedings.” (emphasis in original) (internal quotation marks omitted)).

      It follows that petitioners’ due process claim, which rests entirely on the

failure to reopen, fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice to prevail on a due process claim).

      In light of this disposition, we do not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                      11-72514